Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a movable object control unit that controls” and “a comfort determination unit that determines”, in claim 1; “a thermal environment acquisition unit that acquires” in claim 2; “an air conditioning control unit that controls” in claim 4; “a biological information acquisition unit that acquires” in claim 6. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, the terms “comfort”, “comfortable” and “discomfort” are relative terms which render the claim indefinite as used. The terms “comfort”, “comfortable”, and “discomfort” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, the specification uses the terms “comfort”, “comfortable”, and “discomfort” throughout various examples in the disclosure (e.g. see instant spec: the comfort is determined on the basis of the biological information of the person … without requiring the person (13) riding on the movable object (20) to determine whether or not he or she is feeling comfortable – [59]; it can be determined that the person (13) is feeling uncomfortable when the biological information acquired by the biological information acquisition unit (25), that is, the heart rate or respiration rate of the person (13), is greater than or smaller than the reference heart rate or respiration rate obtained when the person (13) is feeling comfortable. – [27], w.r.t For example, reference vital data (such as the heart rate, the respiration rate, or the body temperature) of the person (13) riding on the movable object (20) in the normal state and preference information indicating whether the person (13) prefers a warm environment or a cool environment are input. – [39]; the person (13) may declare whether or not he or she is comfortable by operating the operation unit – [60]; determine that the person (13) is feeling uncomfortable by determining whether the heart rate or respiration rate of the person (13) is greater than or smaller than the reference heart rate or respiration rate obtained when the person (13) is feeling comfortable. – [51]; it may be determined whether or not the person (13) is feeling comfortable from the stress determination result – [65]). As can be gleaned from the specification, there are many different physical attributes (heart rate, temperature, respiration rate, stress, user input) that may define “comfort”. 
Claim 4 recites “a plurality of thermal areas of different thermal environments are formed in the room”. The difference between the terms “thermal area” and “thermal environment” cannot be understood. For examination, they are the same. 
Regarding claim 5, the reader is left in question as to what is being claimed. The scope of the claim cannot be ascertained. What is an exclusive area and how is it greater than or equal to a predetermined value? What does the predetermined value represent? How is an area of the thermal area being adjusted? Is it a physical adjustment to the area, or merely a calculation?
Claims 2-7 are rejected at least for failing to resolve the deficiencies of their rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lozano et al. (US 2017/0266069 A1) in view of Matsumoto (US 2014/0138043 A1).
As to claim 1, as best can be understood, Lozano teaches a movable object control system including a movable object (autonomous wheelchair - 10, F.1A-B) movable in a room (The autonomous drive module 116 can pilot the wheelchair 10 based on GPS coordinates received by the antenna 30, for example. When the wheelchair 10 is being operated indoors, the antenna 30 can receive coordinate information from any other suitable source, such as directional beacons. – [21]) with a person riding thereon (a user seated in the wheelchair 10 – [12]), and a movable object control unit ([18], [26]) that controls an operation of the movable object, the movable object control system comprising:	 a comfort determination unit that determines comfort of the person riding on the movable object in a thermal environment (Also note: If the user's temperature is higher or lower than acceptable predetermined levels, the temperature regulation module 124 operates … to return the user's temperature to an acceptable level. – [24]; Also note: The biometrics detection module 118 is further configured to detect heat stroke by monitoring the user's temperature based on inputs received from the biometrics sensor 24, as well as monitor heart conditions based on inputs from a heart monitor  – [22]; Also note: The control module 110 includes a fatigue module 122, which is configured to determine when the user has fallen asleep or reached a level of fatigue greater than a predetermined level. The fatigue module 122 detects the fatigue level of the user in any suitable manner, such as based on eye movement and facial recognition. – [23]).	Worth mentioning: Lozano does teach moving the movable object to a new location when discomfort is determined (When the fatigue module 122 determines that the user … has reached a level of fatigue greater than a predetermined level, the autonomous drive module 116 is engaged in order to pilot the wheelchair 10 to a predetermined location – [23]).	However, “wherein the movable object control unit controls the operation of the movable object to move the movable object to a thermal area where the person feels comfortable when the comfort determination unit determines discomfort” may not be explicitly disclosed.	In a related invention, Matsumoto teaches distinguishing different thermal areas in an air conditioned room (Matsumoto: [96], [97]); and that by changing a position at which the user is located within a room, a comfortable air-conditioning environment can be achieved, and energy saving can be implemented (Matsumoto: Furthermore, by changing the position at which the user is located, a comfortable air-conditioning environment can be achieved, and energy saving can be implemented. – [136]; also see [120], [121]).	It would have been obvious to incorporate the teachings of Matsumoto into the system of Lozano such that wherein the movable object control unit controls the operation of the movable object to move the movable object to a thermal area where the person feels comfortable when the comfort 
As to claim 2, as best can be understood, the combination teaches the movable object control system according to claim 1, further comprising: a thermal environment acquisition unit that acquires information indicating a thermal environment in the room, wherein the movable object control unit determines the thermal area on the basis of the information acquired by the thermal environment acquisition unit (Matsumoto: [96], [97]).
As to claim 4, as best can be understood, the combination teaches the movable object control system according to claim 1, further comprising: an air conditioner that performs air conditioning in the room (100, F.14); and an air conditioning control unit that controls an operation of the air conditioner such that a plurality of thermal areas of different thermal environments are formed in the room (Matsumoto: 70, F.4 and/or 200, F.5).
As to claim 5, as best can be understood, the combination teaches the movable object control system according to claim 4, wherein the air conditioning control unit controls the operation of the air conditioner to adjust an area of the thermal area such that an exclusive area obtained by dividing the area of the thermal area by the number of movable objects standing by in the thermal area is greater than or equal to a predetermined value (Matsumoto: w.r.t F. 14, 903 corresponds to an area that excludes areas 64, 65, 66).
As to claim 6, as best can be understood, the combination teaches the movable object control system according to claim 1, further comprising: a biological information acquisition unit that acquires biological information of the person riding on the movable object (Lozano: The biometric sensors 24 can be any suitable sensors and monitoring devices configured to sense and monitor biometrics of a user seated in the wheelchair 10. For example, the biometric sensors 24 can be configured  – [12]), wherein the comfort determination unit determines comfort on the basis of the biological information acquired by the biological information acquisition unit (Lozano: [22], [23], [24]).
As to claim 7, as best can be understood, the combination teaches the movable object control system according to claim 6, wherein the biological information includes a heart rate or a respiration rate of the person (Lozano: heart rate – [12]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lozano and Matsumoto as applied to claim 1 above, and further in view of Svec et al. (US 10,126,747 B1).
As to claim 3, as best can be understood, the combination teaches the movable object control system according to claim 1.	However, “wherein a plurality of the movable objects are in the room, and the movable object control unit controls positions of the movable objects such that an interval between the movable objects is maintained at a predetermined distance or more” may not be explicitly disclosed.	In a related invention, Svec teaches wherein a plurality of movable objects are in the room, and controlling positions of the movable objects such that an interval between the movable objects is maintained at a predetermined distance or more (Svec: In some examples, each of the mobile drive units 20A, 20B may be associated with a safety measure. The safety measure may indicate a spacing that the mobile drive units 20A, 20B keep between themselves, a spacing that the mobile drive units 20A, 20B maintain between themselves and other obstacles in the inventory system, and any other suitable spacing. The safety measure may define one or more spacing values in terms of one or more safety buffer zones that extend around the mobile drive units. For example, a c.5, l.36 through c.6, l.6).wherein a plurality of the movable objects are in the room, and the movable object control unit controls positions of the movable objects such that an interval between the movable objects is maintained at a predetermined distance or more as described. The motivation being to better provide mobility to multiple users that does not result in collision.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	

/GARRETT F EVANS/Examiner, Art Unit 3663